

[mmclogo-color1.jpg]





Exhibit 10.3
























Marsh & McLennan Companies International Retirement Plan
As Amended and Restated Effective January 1, 2009






--------------------------------------------------------------------------------




MARSH & McLENNAN COMPANIES INTERNATIONAL RETIREMENT PLAN
TABLE OF CONTENTS
PREFACE
2
ELIGIBILITY & PARTICIPATION
3
COST OF THE PLAN
3
VESTING
3
BENEFIT FORMULA
3
Transition Benefits
4
TIME OF PAYMENT
4
General Rules
4
Commencing on Normal Commencement Date
5
Commencing on Early Commencement Date
5
Commencing on Deferred Commencement Date
6
FORM OF PAYMENT
6
Normal Form of Payment
7
Optional Forms of Payment
7
DEATH
8
Survivor Benefit if Participant Dies While Actively Employed
8
Survivor Benefit if the Participant Dies after Termination but Before the
Participant’s Benefit Commencement Date
9
Survivor Benefit if the Participant Dies After Benefit Commencement Date
9
BREAKS IN SERVICE AND REHIRE
9
PLAN ADMINISTRATOR
9
Plan Administrator Discretion
10
PLAN AMENDMENT AND TERMINATION
10
SPECIAL RULES FOR SECTION 409A PARTICIPANTS
10
Time of Payment - Special Rules for 409A Participants
11
Form of Payment – Special Rules for 409A Participants
12
Lump Sum Payments - Special Rules for 409A Participants
12
Death - Special Rules for 409A Participants
13
Disability - Special Rules for 409A Participants
16
Breaks In Service and Rehire
16
DEFINITIONS
17







--------------------------------------------------------------------------------






Marsh & McLennan Companies International Retirement Plan


PREFACE
The Marsh & McLennan Companies International Retirement Plan (the “Plan”) was
established by Marsh & McLennan Companies, Inc. (“MMC”), first effective
November 14, 1984. The Plan is sponsored by MMC on behalf of such members of its
World-wide Controlled Group (the “Company”) as may be determined by MMC.
The Plan follows the design of the Marsh & McLennan Companies U.S. Retirement
Program, and is generally intended to provide retirement benefits to a select
group of non-U.S. employees for services rendered to the Company who:
•
because of career assignments outside their home country, might not be
continuously covered under another Company retirement plan,

•
might not be entitled to receive benefits from any other Company retirement
plan, and

•
are not U.S. nationals or green-card holders or U.S. resident aliens.

The Plan is intended to be maintained outside the United States primarily for
the benefit of persons substantially all of whom are nonresident aliens, and is
therefore intended to be exempt from the Employee Retirement Income Security Act
to the extent provided in Section 4(b)(4) thereof.
The Plan has been amended since its inception date to reflect certain design
modifications, to remain consistent with the Marsh & McLennan Companies U.S.
Retirement Program. Although it is not anticipated that the United States
Internal Revenue Code Section 409A will apply to the Plan, the Plan was amended
on a provisional and precautionary basis to reflect terms that are compliant
with Section 409A, solely with respect to, and in the event that, certain Plan
benefits become subject to that provision of United States tax law.
To incorporate amendments previously made, and for administrative convenience,
MMC hereby restates the Plan in its entirety, effective as of January 1, 2009.
Capitalized terms used herein shall have the meanings ascribed to them in the
“Definitions” section or as they may be defined elsewhere within the text of the
Plan.



2



--------------------------------------------------------------------------------




ELIGIBILITY & PARTICIPATION
No employee shall participate in the Plan unless such employee has been
designated as being eligible to participate in the Plan by MMC or the Plan
Administrator. At the time an employee is designated as a Participant, MMC or
the Plan Administrator will use its discretion to determine the employee’s
initial participation date, which may be retroactive. MMC or the Plan
Administrator may also determine a Participant’s ineligibility date; that is,
the dates or events which may cause a Participant to cease participation in the
Plan.
The participation of employees who are Participants shall continue until such
time as their participation terminates in accordance with the terms of the Plan
or by action of MMC or the Plan Administrator.
COST OF THE PLAN
The Company pays the full cost of the Plan. Employee contributions are not
required or permitted.
VESTING
Participants are 100% vested after 60 months (five years) of Vesting Service, or
at Normal Retirement Age if it occurs prior to completion of 60 months (five
years) of Vesting Service. Participants become 100% vested regardless of Vesting
Service upon a change in control of MMC, as determined by the Plan
Administrator.
Vesting Service is the elapsed time period of a Participant’s total employment
as an employee of the Company, whether or not a Participant in the Plan during
that time. All determinations of Vesting Service and vested status will be made
by the Plan Administrator and will be final and conclusive.
BENEFIT FORMULA
The Plan provides for a normal retirement benefit payable as a life annuity
beginning on a Participant’s Normal Retirement Date. The Participant’s Normal
Retirement Date is the first day of the month coincident with or next following
the date a Participant attains age 65. Benefits are paid as monthly payments
denominated in U.S. dollars.
The monthly amount of a Participant’s Accrued Benefit will be calculated as
1/12th of the amount resulting from application of the formula described below:
For Benefit Service performed on or after January 1, 2006:
•
For each month of the first 300 months (25 years) of Benefit Service, 2.0%
multiplied by Eligible Monthly Pay

Plus (if applicable):
•
For each month of the next 60 months (5 years) of Benefit Service, 1.6%
multiplied by Eligible Monthly Pay

Plus (if applicable):
•
For each month of Benefit Service in excess of 360 months (30 years), 1.0%
multiplied by Eligible Monthly Pay

Minus
•
Benefit Offsets (as defined herein).




3



--------------------------------------------------------------------------------




For Benefit Service performed prior to January 1, 2006:
For the first 300 months (25 years) of Benefit Service:
•
2.0% of Final Average Monthly Salary as of December 31, 2005 multiplied by
months of Benefit Service as of December 31, 2005

Plus (if applicable) for the next 60 months (5 years) of Benefit Service:
•
1.6% of Final Average Monthly Salary as of December 31, 2005 multiplied by
months of Benefit Service as of December 31, 2005 in excess of 300 months (25
years) but less than 360 months (30 years)

Plus (if applicable) after 360 months (30 years) of Benefit Service:
•
1% of Final Average Monthly Salary as of December 31, 2005 multiplied by months
of Benefit Service as of December 31, 2005 in excess of 360 months (30 years)

Minus
•
Benefit Offsets (as defined herein).



Transition Benefits:
A Participant is eligible for a Transition Benefit if, as of December 31, 2005,
the Participant had at least 10 years of Vesting Service and was at least age
50. The Transition Benefit applies an adjustment to the Accrued Benefit at
December 31, 2005, which takes into account increases in a Participant’s Final
Average Monthly Salary after that date and while an active Participant in the
Plan, and provided that the Participant remains continuously employed by the
Company. The Transition Benefit is determined by multiplying the Participant’s
December 31, 2005 Accrued Benefit by the ratio of the Participant’s Final
Average Monthly Salary at the date of termination of his or her participation in
the Plan (subject to consideration of Final Average Monthly Salary earned after
a return to participation in the Plan, so long as the Participant remained
continuously employed by the Company) to the Participant’s Final Average Monthly
Salary determined at December 31, 2005. (This ratio is a fraction, where the
numerator is the Participant’s Final Average Monthly Salary at such date and the
denominator is the Participant’s Final Average Monthly Salary at December 31,
2005. The fraction will never be less than 1.0.)
TIME OF PAYMENT
General Rules:


If a Participant has a vested Accrued Benefit and terminates employment with the
Company, the Participant is eligible to commence payment of benefits from the
Plan in accordance with the following rules.


If the Participant is at least age 55 and has completed at least five years of
Vesting Service when the Participant terminates employment, the Participant is
considered a Retired Participant.


If the Participant has completed at least five years of Vesting Service, but has
not yet attained age 55 when the Participant terminates employment, the
Participant is considered a Terminated Vested Participant.


If the Participant has not completed five years of Vesting Service and has not
yet attained age 65 when the Participant terminates employment, the
Participant’s participation ends and the Participant does not have a right to a
benefit payment.

4



--------------------------------------------------------------------------------






If the value of a Participant’s vested Accrued Benefit is determined by the Plan
Administrator to be greater than a small benefit amount, the Participant may
elect to commence monthly payments of his or her benefit as early as the first
day of the month coincident with or next following age 55, but no later than the
Participant’s Latest Retirement Date, as defined herein.


•
If a Participant commences on or after attaining age 55, but before attaining
age 65, the Participant is commencing on an Early Commencement Date.



•
If a Participant commences upon attaining age 65, the Participant is commencing
on a Normal Commencement Date.



•
If a Participant delays the commencement of the Participant’s benefit past age
65, the Participant is commencing on a Deferred Commencement Date.



If the value of a Participant’s vested Accrued Benefit is determined by the Plan
Administrator to be a small benefit amount, the Plan Administrator may cause the
Plan to pay the Participant’s entire Accrued Benefit in the form of an immediate
single lump sum payment, in lieu of any other benefits.
Commencing on Normal Commencement Date:
When a Participant elects to commence on a Normal Commencement Date, the
Participant’s Accrued Benefit will be calculated as described in “Benefit
Formula” above, and will not be adjusted for early or deferred commencement.
Commencing on Early Commencement Date:
When a Participant elects to commence on an Early Commencement Date, the
Participant’s monthly payments are adjusted to reflect the longer period over
which monthly payments are expected to be made. The amount of the adjustment
depends on whether the Participant is a Retired Participant or a Terminated
Vested Participant and the Participant’s age when he or she commences monthly
payments.


•
Early Commencement for a Retired Participant - If a Participant is a Retired
Participant, he or she may elect to commence monthly payments as of the first
day of any month after the Participant terminates employment. When determining
the amount of such Participant’s monthly payments, the Participant’s Accrued
Benefit will be actuarially adjusted (reduced) to reflect a longer expected
payout period. The actuarial adjustment factors for this purpose are as follows:



◦
In the case of a Participant who terminates employment on or after January 1,
2006, (i) with respect to his or her benefit accrued as of December 31, 2005
(and with respect to any Transition Benefit), zero percent (0%) for each of the
first thirty-six (36) months by which benefit commencement precedes his or her
Normal Retirement Date, and one-third of one percent (1/3%) for each additional
month by which benefit commencement precedes his or her Normal Retirement Date,
and (ii) with respect to his or her benefit accrued after December 31, 2005,


5



--------------------------------------------------------------------------------




if any, five-twelfths of one percent (5/12%) for each month by which benefit
commencement precedes his or her Normal Retirement Date.
◦
In the case of a Participant who terminates employment before January 1, 2006,
zero percent (0%) for each of the first thirty-six (36) months by which benefit
commencement precedes his or her Normal Retirement Date and one-third of one
percent (1/3%) for each additional month by which benefit commencement precedes
his or her Normal Retirement Date.



•
Early Commencement for a Terminated Vested Participant - If a Participant is a
Terminated Vested Participant, he or she may elect to commence monthly payments
on the first of any month coincident with or next following the date the
Participant attains age 55. If the Participant elects to commence monthly
benefit payments before he or she attains age 65, the Participant has an Early
Commencement and his or her Accrued Benefit will be actuarially adjusted
(reduced) to take into account the longer expected payout period. The actuarial
adjustment factors for this purpose are as follows:

◦
In the case of a Participant without any Benefit Service after 1990, one-quarter
of one percent (0.25%) for each month by which benefit commencement precedes his
or her Normal Retirement Date.

◦
In the case of a Participant with Benefit Service after 1990, (i) with respect
to his or her benefit accrued before January 1, 2003, zero percent (0%) for each
of the first thirty-six (36) months by which benefit commencement precedes his
or her Normal Retirement Date, and one-third of one percent (1/3%) for each
additional month by which benefit commencement precedes his or her Normal
Retirement Date, and (ii) with respect to his or her benefit accrued after
December 31, 2002, if any, one-half of one percent (1/2%) for each month by
which benefit commencement precedes his or her Normal Retirement Date.

Commencing on Deferred Commencement Date:
An Accrued Benefit under the Plan is expected to commence on the first of the
month coincident with or next following the date the Participant attains age 65.
If commencement of monthly payments is delayed to a later date, monthly benefit
payments will be deemed to be suspended and there will be no actuarial
adjustment to reflect the shorter payment period.


FORM OF PAYMENT
The payment forms described in this section apply to all Plan benefits,
including 409A Benefits. The Plan offers a number of forms of payment. Each form
of payment is actuarially equivalent. The differences in the monthly amount
payable under each form of payment reflect the Participant’s age when he or she
commences monthly benefit payments, any difference between the Participant’s age
and the age of the person designated to receive the Participant’s benefit in the
event of the Participant’s death, if any (the Designated Survivor), and the
projected payout period. Once benefit payments begin, a Participant may not
change his or her form of payment.

6



--------------------------------------------------------------------------------




Normal Form of Payment:
If a Participant does not elect a form of payment at the time Plan benefits must
commence, then he or she will receive the normal form of monthly payment:
•
If the Participant does not have a Spouse or Domestic Partner on the Benefit
Commencement Date, the normal form of payment is a single life annuity. A single
life annuity provides equal monthly payments for as long as the Participant
lives. No further payments are made to the Participant or his or her
beneficiaries after death of the Participant.



•
If the Participant has a Spouse or Domestic Partner on the Benefit Commencement
Date, the normal form of payment is a 50% contingent annuity with the
Participant’s Spouse or Domestic Partner as Designated Survivor. A 50%
contingent annuity provides a monthly benefit payment for the Participant’s life
and when the Participant dies, it will provide a monthly benefit payment for the
life of the Participant’s Spouse or Domestic Partner, if the Spouse or Domestic
Partner is still living at the time of the Participant’s death. The contingent
annuity form of payment is described more fully below under “Optional Forms of
Payment.”

Optional Forms of Payment:
A Participant may elect from among any of the following actuarially equivalent
forms of payment, following such election procedures as may be required by the
Plan Administrator.
•
Single Life Annuity: The single life annuity form of payment provides equal
monthly payments for as long as the Participant lives. No further payments are
made to the Participant or his or her beneficiaries after death of the
Participant.



•
Contingent Annuity: The contingent annuity form of payment provides a monthly
benefit payment for the Participant’s life and when the Participant dies, it
will provide a monthly benefit payment for the life of a Designated Survivor, if
that person is still living at the Participant’s death. When a Participant
elects to commence his or her monthly benefit payment, the Participant selects
both the Designated Survivor and the specific percentage of his or her monthly
benefit amount (50%, 66 2/3%, 75% or 100%) to be paid to the Participant’s
Designated Survivor. When the Participant dies, the Participant’s Designated
Survivor, if then living, will receive the percentage of the Participant’s
monthly benefit that the Participant selected, for the remainder of his or her
life.



If the Participant elects this payment form, a reduction factor determined by
the Plan Administrator will be applied to the Participant’s monthly benefit to
take into account that the payments will be made over the course of two lives —
the Participant’s and in the event of the Participant’s death, the Participant’s
Designated Survivor’s if he or she is still living at the Participant’s death.
The amount of the Participant’s reduced monthly payments depends on the benefit
percentage chosen for the designated survivor, the age difference between the
Participant and the Participant’s Designated Survivor, and the Participant’s age
at the Benefit Commencement Date. Once the Participant’s monthly payments begin,
the Participant cannot change the percentage elected for the Designated
Survivor, nor can the Participant change the Participant’s Designated Survivor,
even if he or she dies before the Participant. If the Designated Survivor is not
living at the time of the Participant’s death, monthly benefit payments will
stop.

7



--------------------------------------------------------------------------------




•
Period certain: The period certain form of payment is a single life annuity
combined with a guaranteed payment period. This form of payment provides the
Participant with equal monthly payments for the Participant’s life and
guarantees that benefits will be paid for a minimum of 5, 10, 15 or 20 years as
the Participant elects (but no longer than the Participant’s life expectancy),
in the event that the Participant dies before all guaranteed payments are made.
If the Participant dies before all guaranteed payments are made, the
Participant’s Designated Survivor will receive the remaining payments. If the
Participant survives the period of guaranteed payments, the Participant’s
monthly benefit will be continued for as long as the Participant lives, but no
payments will be made to the Participant’s Designated Survivor after the
Participant’s death. If both the Participant and the Participant’s Designated
Survivor die before all guaranteed payments are made, the commuted value of the
balance of the guaranteed payments will be made in one lump sum to the executor
or administrator as the case may be, of the last to die. The Participant can
elect to change his or her Designated Survivor at any time prior to the
Participant’s death.

If the Participant elects this payment form, a reduction factor determined by
the Plan Administrator and based on the Participant’s age, will be applied to
the Participant’s monthly benefit to take into account the guaranteed period.
The longer the guarantee period elected, the greater the reduction to the
Participant’s monthly benefits.
DEATH
In the event of the Participant’s death before the Participant’s benefit
commences, a death benefit will be payable under the Plan if the Participant has
a vested Accrued Benefit at the time of death and there is an Eligible Survivor.
If the Participant does not have a vested Accrued Benefit or there is no
Eligible Survivor, no death benefit is payable.
An Eligible Survivor may be: (i) a Spouse to whom the Participant has been
married for at least twelve consecutive months at the time of the Participant’s
death, (ii) a Domestic Partner with whom the Participant has been registered for
at least twelve consecutive months at the time of the Participant’s death or
(iii) a partner who can substantiate that an eligible domestic partnership
relationship with the Participant (which met the criteria necessary for the
partner to qualify as an unregistered Domestic Partner as defined in the Plan)
existed at the time of the Participant’s death. If a Participant was married to
a Spouse or was registered with a domestic partner for fewer than twelve
consecutive months at the time of death, such Spouse or registered domestic
partner might qualify as a Domestic Partner pursuant to (iii) above.
Survivor Benefit if Participant Dies While Actively Employed:
•
If the Participant dies before age 50 - If a Participant is actively employed,
has a vested Accrued Benefit and dies before age 50, the Participant’s Eligible
Survivor will be eligible for a survivor benefit. The survivor benefit will be
equal to the Designated Survivor’s portion of the Accrued Benefit, calculated as
if the Participant had terminated employment on the Participant’s date of death
and had elected a 50% contingent annuity. The Participant’s Eligible Survivor’s
monthly benefit payments will commence on the first of the month following the
month in which the Participant would have attained age 65, unless the Eligible
Survivor elects to commence the benefit earlier. The Participant’s Eligible
Survivor can elect to commence monthly benefit payments as early as the first of
the month following the month when the Participant would have attained age 55,
however, the monthly benefit payment will be reduced by applying the Plan’s
early commencement reduction factors.


8



--------------------------------------------------------------------------------




•
If the Participant dies on or after age 50 - If the Participant is an Active
Participant, has a vested Accrued Benefit and dies on or after age 50, the
Participant’s Eligible Survivor will be eligible for a survivor benefit equal to
50% of the Participant’s vested Accrued Benefit calculated as if the Participant
had terminated employment on his or her date of death. Monthly benefit payments
will commence as of the first of the month following the Participant’s death.
The monthly benefit payment will not be reduced by the Plan’s early commencement
reduction factors.

Survivor Benefit if the Participant Dies after Termination but Before the
Participant’s Benefit Commencement Date:
If a Participant dies after having terminated employment, but before his or her
Benefit Commencement Date, the Participant’s Eligible Survivor will be eligible
for a survivor benefit. The survivor benefit will be equal to the Designated
Survivor’s portion of the Accrued Benefit, calculated as if the Participant had
terminated employment on the Participant’s date of death and had elected a 50%
contingent annuity. The Participant’s Eligible Survivor’s monthly benefit
payments will commence on the first of the month following the month in which
the Participant would have attained age 65, unless the Participant’s Eligible
Survivor elects to commence the monthly benefit payments earlier. The
Participant’s Eligible Survivor can elect to commence monthly benefit payments
as early as the first of the month following the month when the Participant
would have attained age 55, however, the monthly benefit payment will be reduced
by applying the Plan’s early commencement reduction factors.
Survivor Benefit if the Participant Dies After Benefit Commencement Date:
Monthly benefit payments will be made to the Designated Survivor if any, that
the Participant named when the Participant commenced his or her benefit. The
benefit, if any, payable after the Participant’s death, will be based on the
form of payment elected by the Participant when benefits commenced.
BREAKS IN SERVICE AND REHIRE
If a Participant leaves the Company and is later rehired, the Participant’s
benefits under this Plan will be reviewed by the Plan Administrator, which will
make a determination as to how they are affected. If a Participant terminates
employment, commences benefits and is then rehired, benefits will continue to be
paid even during periods of re-employment.
PLAN ADMINISTRATOR
Unless otherwise determined by MMC, MMC will be the Plan Administrator. Except
as provided in the section titled “Eligibility & Participation,” the Plan
Administrator has the responsibility and exclusive discretionary authority to
interpret the provisions of the Plan and to resolve any questions or disputes
arising under it. Any determination of the Plan Administrator shall be final and
conclusive in all respects, and not subject to further review or appeal by
Participants or their representatives. The Plan Administrator may select and
engage, in its discretion, such agents or service providers as may be necessary
to carry out the ministerial and non-discretionary day-to-day operations of the
Plan, and may delegate all or any portion of such duties, powers and
responsibilities hereunder to any agent or service provider. Such agents or
service providers may include a non-U.S. subsidiary or affiliate of the Company
or a non-U.S. third-party administrator.

9



--------------------------------------------------------------------------------




Plan Administrator Discretion:
The Plan Administrator’s discretionary authority and responsibilities will
include, but will not be limited to the following:
•
Should the Plan Administrator determine, after consulting with the plan
administrator of another Company plan, that the other Company plan may provide
benefits with respect to the same period of Benefit Service recognized under the
Plan, then the Plan Administrator may cancel the Participant’s benefit under
this Plan, provided that; the other Company plan does actually provide such
benefits and, in the case of a 409A Participant and with respect to any 409A
Benefits, such cancellation is consistent with Internal Revenue Code Section
409A.

•
Should the Plan Administrator determine that a provision of this Plan will
result in a violation of local law, the Plan Administrator may take action as
needed to prevent such violation, provided that, in the case of a 409A
Participant and with respect to any 409A Benefits, such action is consistent
with Internal Revenue Code Section 409A.

•
The Plan is intended to make payment of benefits as a monthly annuity. The Plan
Administrator may, in certain circumstances and at its sole discretion, with
respect to any Plan benefits (including death benefits), pay benefits in one
payment or change the frequency of annuity payments, provided that the resulting
payment or payments in the aggregate are equal to the actuarial equivalent, as
determined by the Plan Administrator, of the Participant’s Accrued Benefit, in
lieu of the monthly annuity described above, and provided further that, in the
case of a 409A Participant and with respect to any 409A Benefits, such action is
consistent with Internal Revenue Code Section 409A. Such circumstances may
include, but are not limited to, lump sum payment of Accrued Benefits determined
to be of small value or lump sum payments deemed necessary to avoid adverse
local income tax treatment.



PLAN AMENDMENT AND TERMINATION
MMC reserves the right to amend or modify any Plan provision, including those
related to the rights to benefits or calculation of benefits, and may terminate
or suspend the Plan at any time; provided however, that any amendment,
suspension or termination shall not cause the Plan to violate Internal Revenue
Code Section 409A with respect to 409A Benefits.
SPECIAL RULES FOR SECTION 409A PARTICIPANTS
Although it is not anticipated that the United States Internal Revenue Code
Section 409A will apply to the Plan, the provisions of this section shall apply
in lieu of any contrary rules in the Plan only in the event and to the extent
that the benefit of any Participant is subject to Internal Revenue Code Section
409A (“Section 409A”).
Plan benefits that are subject to Section 409A are subject to special time and
form of payment requirements described below. The Plan Administrator will
determine whether all or any portion of a Participant’s Plan benefit is subject
to Section 409A. If it is determined that a Participant’s benefit is subject to
409A, then the Plan Administrator will determine the portion of the
Participant’s benefit (if any) that is exempt from Section 409A pursuant to its
grandfathering rules, and the portion that is subject to Section 409A, using the
rules described below.

10



--------------------------------------------------------------------------------




A Participant who is a “service provider” as that term is defined by Section
409A will be referred to as a “409A Participant.” The provisions of this section
of the Plan are inapplicable to Participants who are not 409A Participants.
•
“409A Benefit” - The portion of a 409A Participant’s Plan benefit that is
subject to Section 409A is generally that portion either (i) earned after
December 31, 2004, or (ii) earned before January 1, 2005 and first vested after
such date. Notwithstanding any other provision in the Plan, with respect to a
409A Benefit, the terms of the Plan shall in all instances be interpreted in a
manner so as to comply with the requirements of Section 409A of the Internal
Revenue Code.



•
“Grandfathered Benefit” – The portion of a 409A Participant’s Plan benefit that
is exempt from Section 409A is generally that portion earned and vested before
January 1, 2005.



•
“409A Survivor Benefit” – The survivor benefit payable in the event that the
409A Participant dies before commencing a benefit. The 409A Survivor Benefit is
based on the 409A Participant’s 409A Benefit if the Participant’s Eligible
Survivor is a Spouse as defined under U.S. federal law on October 3, 2004, or,
alternatively, is based on the 409A Participant’s 409A Benefit and Grandfathered
Benefit if the 409A Participant’s Eligible Survivor is not a Spouse as defined
under U.S. federal law on October 3, 2004.



•
“Grandfathered Survivor Benefit” – A Grandfathered Survivor Benefit is payable
only if the 409A Participant dies before commencing a benefit and has a
Grandfathered Benefit and an Eligible Survivor who is a Spouse as defined under
U.S. federal law on October 3, 2004.

Such benefits are payable to 409A Participants as described below.


Time of Payment - Special Rules for 409A Participants:
•
Rules for a 409A Benefit – 409A Participants may not select the commencement
date for a 409A Benefit. A 409A Benefit must commence effective with the month
following the later of Separation from Service or the attainment of age 55.
Payment of a 409A Benefit will be delayed until the fourth month following
Separation from Service, unless the 409A Participant is deemed a Specified
Employee at the time of commencement. If the 409A Participant is a Specified
Employee at the time of commencement, payment will be delayed until the seventh
month following Separation from Service. Separation from Service occurs in the
following circumstances:



◦
The number of hours a 409A Participant performs service for the Company in a
week is 20% or less of the average weekly hours the 409A Participant worked
during the previous 36 month (3 year) period and is reasonably expected to
remain at or below that 20% threshold.



◦
A 409A Participant incurs a disability, which meets one of the following
requirements (i) the 409A Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) the 409A Participant
is, by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months,


11



--------------------------------------------------------------------------------




receiving income replacement benefits for a period of not less than three months
under a Company accident and health plan; provided that in either case, the
absence resulting from such disability exceeds 29 months.


◦
A 409A Participant is on an unpaid bona fide leave of absence for more than 6
months.

Notwithstanding the above,
◦
If a 409A Benefit becomes payable on account of a Separation from Service
occurring upon the death of a 409A Participant, the timing of the survivor
benefit will depend on the age and employment status of the 409A Participant on
the date of death.



◦
If a 409A Benefit becomes payable on account of Separation from Service due to
disability, benefit payments will commence in the calendar month following the
month in which the 409A Participant attains age 65.



◦
If a 409A Benefit is determined by the Plan Administrator to be a small benefit,
it will be paid in the fourth month (seventh month if the 409A Participant is a
Specified Employee) following the calendar month in which the 409A Participant
separates from service. (See, “Small Benefit Lump Sum Rule for 409A Benefits,”
below, in the subsection titled “Lump Sum Payments - Special Rules for 409A
Benefits”.)



•
Rules for a Grandfathered Benefit – A Grandfathered Benefit is generally paid
under the same timing rules as described in “Time of Payment - General Rules.”



Form of Payment – Special Rules for 409A Participants:


The Plan offers a number of forms of payment. Each form of payment is
actuarially equivalent. Accordingly, with respect to 409A Benefits and
Grandfathered Benefits, 409A Participants may select from among any of the
Plan’s optional forms of payment as outlined in the section titled “Optional
Forms of Payment” within the “Form of Payment” section above.
Lump Sum Payments - Special Rules for 409A Participants:
•
Lump Sums for 409A Participants - 409A Participants may not elect a lump sum
distribution with respect to 409A Benefits or Grandfathered Benefits. The Plan
Administrator may not discretionarily pay 409A Benefits in the form of a lump
sum, but may pay in its discretion, a lump sum equal to the actuarial
equivalent, as determined by the Plan Administrator, of the 409A Participant’s
accrued Grandfathered Benefit.

 
•
Small Benefit Lump Sum Rule for 409A Benefits - If a 409A Participant has a 409A
Benefit determined by the Plan Administrator to be a small benefit, the 409A
Participant will receive a single lump sum payment representing his or her
entire vested 409A Benefit under the Plan. The amount of the single lump sum
payment will be determined as of the first of the month following the calendar
month in which the 409A Participant incurs a Separation from Service and payment
will be made in the fourth month (seventh month if the 409A Participant is a
Specified Employee) following the calendar month in which the Participant incurs
a Separation from Service. Such Participant’s


12



--------------------------------------------------------------------------------




Grandfathered Benefits, if any, may be paid as a single lump sum only in the
discretion of the Plan Administrator pursuant to the preceding paragraph.


A 409A Benefit is a small benefit if the aggregate single lump sum value of the
409A Participant’s 409A Benefit accruals attributable to this Plan and all
similar non-qualified Company plans that are subject to Section 409A (less any
portion of the benefit that has already been paid) is less than the limit
prescribed under Internal Revenue Code Section 402(g) ($17,500 for 2014)
assuming payment of those benefits occurs at the later of the 409A Participant’s
earliest retirement age under each plan or the 409A Participant’s Separation
from Service date.


Death - Special Rules for 409A Participants:
•
409A Survivor Benefits - Death Before 409A Benefit Commences – A 409A Survivor
Benefit shall be payable in the following events: (i) A 409A Participant who has
a vested 409A Benefit dies before the 409A Benefit commences and has an Eligible
Survivor, or (ii) A 409A Participant who has a Grandfathered Benefit dies before
the Grandfathered Benefit commences and has an Eligible Survivor who is not a
Spouse as defined under U.S. federal law as of October 3, 2004. The Plan does
not pay a 409A Survivor Benefit upon the 409A Participant’s death if the 409A
Participant does not have a vested 409A Benefit or does not have any Eligible
Survivor at the time of death.

 
If the value of a 409A Survivor Benefit is determined by the Plan Administrator
to be a small benefit, the Plan Administrator may cause the Plan to pay the
Eligible Survivor an immediate single lump sum payment in lieu of any other
death benefits.


The amount of the 409A Survivor Benefit payable to an Eligible Survivor depends
on the Applicable Benefit. For purposes of this section, the term “Applicable
Benefit” shall mean either:


(i) if the Participant’s Eligible Survivor is a Spouse, as defined under U.S.
federal law on October 3, 2004, the Applicable Benefit shall be the
Participant’s vested 409A Benefit (and shall not include the Participant’s
Grandfathered Benefit, if any); or


(ii) if the Participant’s Eligible Survivor is not a Spouse, as defined under
U.S. federal law on October 3, 2004, the Applicable Benefit shall be the sum of
the Participant’s vested 409A Benefit and the Participant’s Grandfathered
Benefit, if any.


◦
If a 409A Participant dies before age 50 and before termination of employment:
If a 409A Participant dies while actively employed, before attaining age 50 and
is vested in his or her Applicable Benefit at the time of death, the 409A
Participant’s Eligible Survivor will receive a 409A Survivor Benefit equal to
the Designated Survivor’s portion of the 409A Participant’s Applicable Benefit
as if the 409A Participant had terminated employment and incurred a Separation
from Service on the 409A Participant’s date of death and elected a 50%
contingent annuity. The 409A Survivor Benefit will commence on the first of the
month following the month the 409A Participant would have attained age 55 and
will be reduced by the Plan’s early commencement reduction factors.


13



--------------------------------------------------------------------------------






◦
If a 409A Participant dies on or after age 50 and before termination of
employment: If a 409A Participant dies while actively employed after attaining
at least age 50 and is vested in his or her Applicable Benefit at the time of
death, the 409A Participant’s Eligible Survivor will receive a 409A Survivor
Benefit equal to 50% of the 409A Participant’s Applicable Benefit, calculated as
if the 409A Participant had terminated employment and incurred a Separation from
Service on his or her date of death. The 409A Survivor Benefit will commence as
soon as administratively practicable after the 409A Participant’s death,
provided that payments commence no later than ninety (90) days following the
notification of the 409A Participant’s death. The 409A Survivor Benefit will not
be reduced by the Plan’s early commencement reduction factors.



◦
If a 409A Participant dies after termination of employment and before commencing
an Applicable Benefit: If a 409A Participant dies after terminating employment
and before commencing a portion of the 409A Participant’s Applicable Benefit,
the 409A Participant’s Eligible Survivor will receive a 409A Survivor Benefit
equal to the Designated Survivor’s portion of the portion of the 409A
Participant’s Applicable Benefit that has not yet commenced calculated as if the
409A Participant had terminated employment and incurred a Separation from
Service on his or her date of death and elected the 50% contingent annuity
option. The 409A Survivor Benefit will be reduced using the Plan’s early
commencement reduction factors. The 409A Survivor Benefit will commence at the
later of: (i) the calendar month following the month the 409A Participant would
have attained age 55, or (ii) the calendar month following the month of the 409A
Participant’s death.



•
409A Benefits - Death After 409A Benefit Commences - If a 409A Participant dies
after any portion of the 409A Participant’s Applicable Benefit commences,
monthly benefit payments will be made to the Designated Survivor if any, that
the 409A Participant named when the 409A Participant commenced his or her
Applicable Benefit. The benefit, if any, payable after the 409A Participant’s
death, will be based on the form of payment elected by the 409A Participant when
the Applicable Benefit commenced.



•
Grandfathered Survivor Benefit – Death Before Grandfathered Benefit Commences –
A Grandfathered Survivor Benefit shall be payable only if a 409A Participant (i)
has a Grandfathered Benefit, (ii) dies before the Grandfathered Benefit has
commenced, and (iii) has an Eligible Survivor who is a Spouse as defined under
U.S. federal law on October 3, 2004. If the 409A Participant does not have a
Grandfathered benefit or there is no Eligible Survivor as defined in the
preceding sentence, no Grandfathered Survivor Benefit is payable.



If a Grandfathered Survivor Benefit is payable, the amount of the benefit will
depend on the 409A Participant’s Grandfathered Accrued Benefit at the time of
death, the 409A Participant’s age at death, and whether the 409A Participant was
an active or terminated employee at such time. If the value of a Grandfathered
Survivor Benefit is determined by the Plan Administrator to be a small benefit,
the Plan Administrator may cause the Plan to pay the Eligible Survivor an
immediate single lump sum payment in lieu of any other survivor benefit.



14



--------------------------------------------------------------------------------




Any Grandfathered Survivor Benefit payable under this section shall be payable
as follows:


◦
If a 409A Participant dies before attaining age 50 and before termination of
employment – If a Participant dies while actively employed before attaining age
50 the Eligible Survivor will receive a Grandfathered Survivor Benefit equal to
the Designated Survivor’s portion of the 409A Participant’s Grandfathered
Benefit as if the 409A Participant had terminated employment on his or her date
of death and elected a 50% contingent annuity. This Grandfathered Survivor
Benefit will commence as of the first of the month following the month in which
the 409A Participant would have attained age 65. The 409A Participant’s Eligible
Survivor can elect to commence the Grandfathered Survivor Benefit as early as
the first of the month following the month when the 409A Participant would have
attained age 55. The Grandfathered Survivor Benefit will be reduced by applying
the Plan’s early commencement reduction factors.



◦
If a 409A Participant dies on or after age 50 and before termination of
employment - If a 409A Participant dies while actively employed after attaining
at least age 50, the 409A Participant’s Eligible Survivor will receive a
Grandfathered Survivor Benefit equal to 50% of the 409A Participant’s
Grandfathered Benefit, calculated as if the 409A Participant had terminated
employment on his or her date of death. The Grandfathered Survivor Benefit will
commence as of the first of the month following the 409A Participant’s death.
The Grandfathered Survivor Benefit will not be reduced by the Plan’s early
commencement reduction factors.



◦
Grandfathered Survivor Benefit if a 409A Participant dies after termination of
employment but before a Grandfathered Benefit commences - If a 409A Participant
dies after terminating employment and before commencing a Grandfathered Benefit,
the 409A Participant’s Eligible Survivor will receive a Grandfathered Survivor
Benefit equal to the Designated Survivor’s portion of the 409A Participant’s
Grandfathered Benefit calculated as if the 409A Participant had terminated
employment on his or her date of death and elected the 50% Contingent Annuity
option. This benefit will commence as of the first of the month following the
month in which the 409A Participant would have attained age 65. The 409A
Participant’s Eligible Survivor can elect to commence a Grandfathered Survivor
Benefit as early as the first of the month following the month when the 409A
Participant would have attained age 55. The Grandfathered Survivor Benefit will
be reduced by applying the Plan’s early commencement reduction factors.



•
Grandfathered Benefits - Death After Grandfathered Benefit Commences - If a 409A
Participant dies after a Grandfathered Benefit has commenced, monthly benefit
payments will be made to the Designated Survivor if any, that the 409A
Participant named when the 409A Participant commenced his or her Grandfathered
Benefit. The benefit, if any, payable after the 409A Participant’s death, will
be based on the form of payment elected by the 409A Participant when the
Grandfathered Benefit commenced.




15



--------------------------------------------------------------------------------




Disability - Special Rules for 409A Participants:


With respect to 409A Benefits, disability may qualify as a Separation from
Service (see “Time of Payment - Special Rules for 409A Participants” above).


Breaks In Service and Rehire:
If a 409A Participant leaves the Company and is later rehired, the 409A
Participant’s 409A and Grandfathered Benefits under this Plan will be reviewed
by the Plan Administrator, which will make a determination as to how they are
affected. If a 409A Participant incurs a Separation from Service, commences 409A
Benefits and is then rehired, such benefits will continue to be paid even during
periods of re-employment. Similarly, if a 409A Participant terminates
employment, commences Grandfathered Benefits and is then rehired, such benefits
will continue to be paid even during periods of re-employment.

16



--------------------------------------------------------------------------------




DEFINITIONS
Accrued Benefit
This is the amount of benefit that a Participant has earned to date, as
determined by the Plan’s benefit formula, assuming it is payable as a single
life annuity commencing at age 65.
Actuarial Equivalence
Actuarial equivalence will be determined under assumptions and administrative
procedures established by the Plan Administrator.
Benefit Commencement Date
This is the first day of the month for which a Participant’s benefit is deemed
to be paid.
Benefit Offsets
As determined by the Plan Administrator, the actuarial equivalent of:
(i) any government paid monthly social security or similar retirement benefits
from any country
(ii) termination indemnities, and
(iii) any other defined benefit or defined contribution benefits earned at any
World-wide Controlled Group company,
which, in all cases, are attributable to the period of Benefit Service
recognized for purposes of the Plan.
A benefit offset denominated in a currency other than U.S. dollars, will be
converted to U.S. dollars in accordance with administrative procedures
established by the Plan Administrator.
Benefit Service
Benefit Service is the period of time elapsed from Participant’s date of initial
eligibility for the Plan (or such earlier or later date specified by the Plan
Administrator in conjunction with the Participant’s admission to the Plan)
through the cessation date of participation in the Plan (due to cessation of
eligibility as determined by MMC or the Plan Administrator, termination of
employment, death, cessation of service due to disability or retirement).
Domestic Partner
At the time of reference, a partner with whom a Participant is registered as
Domestic Partner (or a term of similar meaning, for example, civil union) in
accordance with the requirements of a country, city, state, or municipality that
recognizes domestic partnerships. If a Participant and his or her partner are
not registered as Domestic Partners, a partner will qualify as a Domestic
Partner for the purposes of the Plan if the Participant and his or her partner
satisfy all of the following criteria:
•    The Participant and his or her partner are both at least age 18.
•    Neither the Participant nor his or her partner are currently nor have ever
been married or the Domestic Partner of any other person for at least the
previous 12 months.
•    The Participant and his or her partner are not related by blood to a degree
of closeness that would prohibit marriage under applicable law.
•    The Participant and his or her partner are in an exclusive, committed
relationship that has existed for at least 12 months and is intended to be
permanent.
•    The Participant and his or her partner have mutually agreed to be
responsible for each other’s common welfare.
•    The Participant and his or her partner have resided together for at least
the previous 12 months and intend to do so permanently.




17



--------------------------------------------------------------------------------




Eligible Monthly Pay
Eligible Monthly Pay is monthly base earnings paid during periods when employed
by the Company and also receiving Benefit Service.
Base earnings for this purpose means basic salary and does not include bonuses,
overtime, commissions and other extra compensation but does include before-tax
salary reduction contributions to other benefit programs sponsored by the
Company such as retirement savings plans and medical or other welfare benefit
plans.
Eligible Survivor








For the purpose of the Plan’s survivor benefit payable in the event that death
occurs before the benefit commences, an Eligible Survivor is: (i) a Spouse to
whom the Participant has been married for at least twelve consecutive months at
the time of the Participant’s death, or (ii) a Domestic Partner with whom the
Participant has been registered for at least twelve consecutive months, or (iii)
a Domestic Partner who would qualify as a Domestic Partner under the standards
applicable to partners who are not registered, as delineated in the definition
of “Domestic Partner.”
In the unlikely event that the Participant is a U.S. taxpayer, and for the
purposes of administering a benefit that is grandfathered and not subject to
409A, an Eligible Survivor is limited to a Spouse as defined under U.S. federal
law on October 3, 2004.
Final Average Monthly Salary
Final Average Monthly Salary is the highest consecutive 60-month average of a
Participant’s monthly base salary paid during such Participant’s period of
employment as an employee of the Company. Except for the purpose of determining
a Transition Benefit, Final Average Monthly Salary does not consider
compensation paid after December 31, 2005.
Base salary for this purpose means basic salary and does not include bonuses,
overtime, commissions and other extra compensation but does include before-tax
salary reduction contributions to other benefit programs sponsored by the
Company such as retirement savings plans and medical or other welfare benefit
plans.
409A Participant
A Participant who is a service provider as that term is defined by Internal
Revenue Code Section 409A will be referred to as a 409A Participant.
Latest Retirement Date
A Participant’s Latest Retirement Date is the later of: (i) the first day of the
month after or coincident with the date the Participant terminates employment or
(ii) April 1 of the year following the year in which the Participant attains age
70½.
Normal Retirement Age
Age 65.
Normal Retirement Date
A Participant’s Normal Retirement Date is the first day of the month after or
coincident with the date the Participant attains age 65.
Participant
An employee who has been designated as eligible for participation in the Plan
under the rules described in the “Eligibility & Participation” section.
Plan Administrator
Unless otherwise determined by MMC, MMC will be the Plan Administrator.
Specified Employee
A Specified Employee is generally one of the Company’s top-paid officers with
respect to whom benefit payments are required to be delayed for a minimum period
of six months, pursuant to requirements under Section 409A of the Internal
Revenue Code.
Spouse
For the purposes of the general rules, a Spouse is a person to whom a
Participant is legally married.


18



--------------------------------------------------------------------------------




Vested Termination Benefit
This is the benefit a Participant receives if he or she leaves the Company after
becoming vested but before he or she is eligible to receive a retirement benefit
(i.e., before age 55). (See, “Time of Payment; General Rules for Participants;
Vested Termination - Termination before age 55”)
Vesting Service
Vesting Service is the elapsed time period of a participant’s total employment
as an employee of the Company, whether or not a Participant in the Plan during
that time.
World-wide Controlled Group
The term World-wide Controlled Group refers to a group of corporations related
by a common ownership interest, most often when one business (or a chain of
businesses) owns 80% or more of one or more subsidiaries. MMC’s World-wide
Controlled Group generally includes MMC, its subsidiaries and affiliated
companies. The determination of which companies are included in the World-wide
Controlled Group will be made by the Plan Administrator.






19



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, MARSH & McLENNAN COMPANIES, INC. has caused this amended and
restated Plan to be executed by its duly authorized officer on the 24th day of
April, 2014.
 
 
MARSH & McLENNAN COMPANIES, INC.
 
 
 
 
 
By: /s/ Laurie Ledford                                  
 
Laurie Ledford
Senior Vice President and Chief
Human Resources Officer
 
 




20

